       Case 3:20-cv-08016-DLR Document 26 Filed 07/17/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Whittaker,                                  No. CV-20-08016-PCT-DLR
10                  Plaintiff,                          ORDER
11   v.
12   All Reverse Mortgage Incorporated,
13                  Defendant.
14
15          On May 29, 2020, the Court stayed this case pending the Supreme Court’s decision
16   in Barr v. AAPC, 140 S.Ct. 812 (Jan. 10, 2020) (“AAPC”). (Doc. 23.) The Court directed
17   the parties to file a joint status report once the Supreme Court issued its decision so that
18   the Court could timely vacate the stay. (Id.) On July 6, 2020, the Supreme Court issued
19   its decision in AAPC, and the parties soon filed their status report. (Docs. 25; 25-1.)
20          In the joint status report, Defendant requests that the Court extend the stay because
21   the Supreme Court granted certiorari in yet another Telephone Consumer Protection Act
22   (“TCPA”) appeal, Facebook, Inc. v. Duguid, No. 19-511 (Jan. 9, 2020) (“Facebook”) on
23   July 9, 2020. In determining whether to grant a stay, the Court balances the (1) harm a
24   stay would cause the non-moving party, (2) the harm the moving party would suffer in the
25   absence of a stay, and (3) interests of judicial economy. Lockyer v. Mirant Corp., 398 F.3d
26   1098, 1109 (9th Cir. 2005). On balance, the three discretionary stay factors disfavor a stay.
27          Plaintiff filed her case on January 16, 2020, yet the Supreme Court conceivably
28   could release its decision in Facebook as late as July 2021. Were the Court to extend the
       Case 3:20-cv-08016-DLR Document 26 Filed 07/17/20 Page 2 of 2



 1   stay until such date, this case will have sat for approximately one-and-a-half years without
 2   so much as a scheduling conference. The Court already stayed the case once and is not
 3   inclined to do so again without a strong showing of Facebook’s potential to impact the
 4   instant case.
 5          Defendant, however, does not dispute that, regardless of the results in Facebook—
 6   which focuses only on the definition of automatic telephone dialing system (“ATDS”)—it
 7   will be required to engage in discovery. As the parties explain, the result in Facebook is
 8   likely to determine whether Defendant’s systems constituted ATDS. However, assuming
 9   the Court were to stay the case, once the Supreme Court releases its decision defining
10   ATDS, Plaintiff still would be entitled to conduct discovery into Defendant’s systems to
11   determine whether those systems met the ATDS definition. In fact, Defendant has not
12   pointed to a single discovery issue that would be eliminated by a Facebook decision
13   favorable to it and has not alleged that it will suffer distinct harm apart from being required
14   to conduct discovery as a small business during a pandemic—circumstances that
15   unfortunately exist for many as of late. Because discovery issues are not likely to be
16   mooted and resources are not likely to be spared, considerations of judicial economy do
17   not favor a stay. Accordingly,
18          IT IS ORDERED that the stay in this case is VACATED.
19          IT IS FURTHER ORDERED that, pursuant to Rule 16 of the Federal Rules of
20   Civil Procedure, a Telephonic Rule 16 Scheduling Conference is set for September 2,
21   2020 at 9:30 a.m. The parties shall jointly file the Rule 26(f) Report re Mandatory Initial
22   Discovery) not less than 7 days before the Scheduling Conference. Call in information will
23   be sent by subsequent email.
24          Dated this 17th day of July, 2020.
25
26
27                                                  Douglas L. Rayes
                                                    United States District Judge
28


                                                  -2-
